DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of claims 8-14 with regards to the rejection under 35 U.S.C. 101, rejections with respect to the same have been withdrawn.

Claim Objections
Claims 15-20 objected to because of the following informalities:  Claim 15 recites a status of “(Original)”, but includes claims amendments, as should the status of Claim 15 should be “(Currently Amended)”. Claim 15 has been interpreted as having a status of Currently Amended for purposes of examination.  Appropriate correction is required.
Claims 16-20 are also objected to since they depend from objected Claim 15, and as such inherit the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen et al. (US PGPUB 2019/0155613; hereinafter “Olderdissen”) in view of Ewington et al. (US PGPUB 2018/0074886; hereinafter “Ewington”) and Modi et al. (US PGPUB 2017/0115978; hereinafter “Modi”).
Claim 1: (Currently Amended)
Olderdissen teaches a computer-implemented method performed by a computing device, the method comprising: 
initiating a workflow for re-imaging a computing device ([0055] “FIGS. 4A and 4B depicts a two level test-then-go technique as used to implement autonomous reimaging of nodes,” wherein the “node” is the “computing device”. [0057] “As shown, a user 401 configures a first node (step 404) and establishes a two level test-then-go reimaging regime.” [0060] “The heretofore-described flow of FIG. 4A is depicted schematically in FIG. 4B.”); and
determining that the re-imaging of the computing device has failed ([0057] “Based on the determined reimaging regime, reimaging is initiated on a selected node (step 408). If reimaging of the selected node is deemed to be unsuccessful (decision 410) then a report is generated (step 412).”).

With further regard to Claim 1, Olderdissen does not teach the following, however, Ewington teaches:
during execution of the workflow, storing state data describing a state of the re- imaging of the computing device in a data store ([0065] “Before each execution step included in the XML file, there may be a log statement. The processor may be configured to write the log statement to a log file prior to initiation of the following execution step. In this way, each line in the log file may declare what the next intended step is prior to its execution.”);
determining if the state data in the data store indicates that the re-imaging of the computing device has failed ([0065] “In this way, if the execution fails on a particular step, the intended step, or behavior, has already been declared in the log file.” [0093] “Line 1102 also shows the log statement—‘001:Start Imaging’ which may be written to the log file.”);
if the state data indicates that re-imaging of the computing device has failed, initiating an auto heal job for remediating failure of the re-imaging of the computing device ([0023] “the configuration file may include an autonomous recovery agent (‘ARA’).” [0104] “FIG. 15 shows an illustrative flow chart. The illustrative flow chart may show a watchdog process that monitors re-image task sequence progression.”);
determining if the auto heal job has failed ([0104] “Step 1502 shows the update stopped at any one step for more than (n) minutes.” [0067] “Once the windows service determines that A) a new entry was written into the log file more than a predetermined amount of time prior to a current time and B) that the new entry is not a final entry, the windows service may detect the occurrence of a midstream ATM stall.”); and
responsive to determining that the auto heal job has failed, causing the workflow for re-imaging the computing device to be retried after a predefined period of time has elapsed ([0030] “The max attempts parameter may include the maximum number of recovery attempts allowed to be performed.” [0033] “The recovery actions group may include one or more subsets of groups of parameters. One subset may be an action group.” [0034] “The action group may also include a timeout seconds parameter … A recovery action may be initiated upon completion of the amount of time included in the timeout seconds parameter.” [0073] “the processor may determine a recovery action. The recovery action may preferably be initiated to rectify the midstream ATM stall.” [0074] “The recovery action may include restarting the installation process,” wherein the “recovery action” in Ewington is viewed in light of the “reimaging” taught above in Olderdissen.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen with the recovery operations as taught by Ewington since “in order to conserve time and resources, it would be desirable for the code deployment process to include a self-recovery system that would minimize the need for a manual repair of the … software” (Ewington [0005]).

With further regard to Claim 1, Olderdissen in view of Ewington does not teach the following, however, Modi teaches:
wherein one or more conditions causing a failure in the workflow are remediated during the predefined period ([0089] “If the received health check results 628 indicate the health check failed, based on the set of health policies, the cluster manager determines if the heath check retry timeout has not yet expired. Upon determining that the health check retry timeout has not expired, the cluster manager waits the health check wait time 630, and at wait time completion 632 the cluster manager initiates another (second) health check 634,” wherein the “health policies” and the “health check wait time” are respectively the “one or more conditions” and “predefined period”. [0062] “the cluster manager 304 determines if the upgrade is a success or failure based on the health check results 326 and/or a set of health policies 318.” [0059] “In some examples, the user dynamically modifies one or more rules in the set of health policies to create a second set of health policies… if an upgrade fails because of one or more policies in the set of health policies 318, a user may optionally change the one or more policies to permit the upgrade to pass.” [0090] “the upgrade failure action includes … resume the monitored upgrade with a new (revised) set of health policies,” wherein the “health policies” in Modi are disclosed as being able to modified during a “health check wait time” in order to remedy the software installation failure.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Ewington with the remediation as taught by Modi since “This enables improved error detection and a reduced upgrade error rate” (Modi [0018]).

Claim 2:	
Olderdissen in view of Ewington and Modi teaches the method of claim 1. Olderdissen in view of Modi does not teach the following, however, Ewington teaches:
causing the workflow for re-imaging the computing device to resume responsive to determining that the auto heal job has succeeded ([0080] “Upon completion of the self-repair routine the update may successfully complete, as shown at 114.” [0087] “The self-repair procedure may enable ATMs 206, 212, 218 and 228 to recover from their respective software failures. ATMs 206, 212, 218 and 228 may then successfully complete the installation process, thereby not requiring assistance from a physical technician or remote technician.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Modi with the re-imaging workflow resuming responsive to a successful auto heal job as taught by Ewington since “in order to conserve time and resources, it would be desirable for the code deployment process to include a self-recovery system that would minimize the need for a manual repair of the … software” (Ewington [0005]).

Claim 8: (Currently Amended)
Olderdissen teaches a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computer, cause the computer to:
execute a workflow for re-imaging a computing device ([0055] “FIGS. 4A and 4B depicts a two level test-then-go technique as used to implement autonomous reimaging of nodes,” wherein the “node” is the “computing device”. [0057] “As shown, a user 401 configures a first node (step 404) and establishes a two level test-then-go reimaging regime.” [0060] “The heretofore-described flow of FIG. 4A is depicted schematically in FIG. 4B.”); and
determine that the re-imaging of the computing device has failed ([0057] “Based on the determined reimaging regime, reimaging is initiated on a selected node (step 408). If reimaging of the selected node is deemed to be unsuccessful (decision 410) then a report is generated (step 412).”).

With further regard to Claim 8, Olderdissen does not teach the following, however, Ewington teaches:
store state data describing a state of the re-imaging of a computing device in a data store during execution of the workflow for re-imaging the computing device ([0065] “Before each execution step included in the XML file, there may be a log statement. The processor may be configured to write the log statement to a log file prior to initiation of the following execution step. In this way, each line in the log file may declare what the next intended step is prior to its execution.”);
determine if the state data in the data store indicates that the re-imaging of the computing device has failed ([0065] “In this way, if the execution fails on a particular step, the intended step, or behavior, has already been declared in the log file.” [0093] “Line 1102 also shows the log statement—‘001:Start Imaging’ which may be written to the log file.”);
initiate an auto heal job for remediating failure of the re-imaging of the computing device if the state data indicates that re-imaging of the computing device has failed ([0023] “the configuration file may include an autonomous recovery agent (‘ARA’).” [0104] “FIG. 15 shows an illustrative flow chart. The illustrative flow chart may show a watchdog process that monitors re-image task sequence progression.”);
determine that the auto heal job has failed ([0104] “Step 1502 shows the update stopped at any one step for more than (n) minutes.” [0067] “Once the windows service determines that A) a new entry was written into the log file more than a predetermined amount of time prior to a current time and B) that the new entry is not a final entry, the windows service may detect the occurrence of a midstream ATM stall.”); and
responsive to determining that the auto heal job has failed, cause the workflow for re-imaging the computing device to be retried after a predefined period of time has elapsed ([0030] “The max attempts parameter may include the maximum number of recovery attempts allowed to be performed.” [0033] “The recovery actions group may include one or more subsets of groups of parameters. One subset may be an action group.” [0034] “The action group may also include a timeout seconds parameter … A recovery action may be initiated upon completion of the amount of time included in the timeout seconds parameter.” [0073] “the processor may determine a recovery action. The recovery action may preferably be initiated to rectify the midstream ATM stall.” [0074] “The recovery action may include restarting the installation process,” wherein the “recovery action” in Ewington is viewed in light of the “reimaging” taught above in Olderdissen.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Olderdissen with the recovery operations as taught by Ewington since “in order to conserve time and resources, it would be desirable for the code deployment process to include a self-recovery system that would minimize the need for a manual repair of the … software” (Ewington [0005]).

With further regard to Claim 8, Olderdissen in view of Ewington does not teach the following, however, Modi teaches:
wherein one or more conditions causing a failure in the workflow are remediated during the predefined period ([0089] “If the received health check results 628 indicate the health check failed, based on the set of health policies, the cluster manager determines if the heath check retry timeout has not yet expired. Upon determining that the health check retry timeout has not expired, the cluster manager waits the health check wait time 630, and at wait time completion 632 the cluster manager initiates another (second) health check 634,” wherein the “health policies” and the “health check wait time” are respectively the “one or more conditions” and “predefined period”. [0062] “the cluster manager 304 determines if the upgrade is a success or failure based on the health check results 326 and/or a set of health policies 318.” [0059] “In some examples, the user dynamically modifies one or more rules in the set of health policies to create a second set of health policies… if an upgrade fails because of one or more policies in the set of health policies 318, a user may optionally change the one or more policies to permit the upgrade to pass.” [0090] “the upgrade failure action includes … resume the monitored upgrade with a new (revised) set of health policies,” wherein the “health policies” in Modi are disclosed as being able to modified during a “health check wait time” in order to remedy the software installation failure.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Olderdissen in view of Ewington with the remediation as taught by Modi since “This enables improved error detection and a reduced upgrade error rate” (Modi [0018]).

Claim 9: (Currently Amended)
Olderdissen in view of Ewington and Modi teaches the computer-readable storage medium of claim 8. Olderdissen in view of Modi does not teach the following, however, Ewington teaches:
having further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to resume the workflow for re-imaging the computing device responsive to determine the auto heal job has succeeded ([0080] “Upon completion of the self-repair routine the update may successfully complete, as shown at 114.” [0087] “The self-repair procedure may enable ATMs 206, 212, 218 and 228 to recover from their respective software failures. ATMs 206, 212, 218 and 228 may then successfully complete the installation process, thereby not requiring assistance from a physical technician or remote technician.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Olderdissen in view of Modi with the re-imaging workflow resuming responsive to a successful auto heal job as taught by Ewington since “in order to conserve time and resources, it would be desirable for the code deployment process to include a self-recovery system that would minimize the need for a manual repair of the … software” (Ewington [0005]).

Claim 15: (Currently Amended)
Olderdissen teaches a computing device, comprising: 
a processor; a network interface unit; and a computer-readable storage media having instructions stored thereupon which, when executed by the processor, cause the computing device to ([0067] “The system 700 comprises at least one processor and at least one memory, the memory serving to store program instructions corresponding to the operations of the system.” [0068] “instructing at least one of the plurality of computing nodes to be reimaged to retrieve at least a portion of reimaging data from a networked storage device,” wherein the “networked storage device” is well-known to comprise a “network interface unit”, such as that further described in Olderdissen [0084] “The shown computing platform 806 is interconnected to the Internet 848 through one or more network interface ports”): 
execute a workflow for re-imaging a computing device ([0055] “FIGS. 4A and 4B depicts a two level test-then-go technique as used to implement autonomous reimaging of nodes,” wherein the “node” is the “computing device”. [0057] “As shown, a user 401 configures a first node (step 404) and establishes a two level test-then-go reimaging regime.” [0060] “The heretofore-described flow of FIG. 4A is depicted schematically in FIG. 4B.”); and
determine that the re-imaging of the computing device has failed ([0057] “Based on the determined reimaging regime, reimaging is initiated on a selected node (step 408). If reimaging of the selected node is deemed to be unsuccessful (decision 410) then a report is generated (step 412).”).

With further regard to Claim 15, Olderdissen does not teach the following, however, Ewington teaches:
store state data describing a state of the re-imaging of a computing device in a data store during execution of the workflow for re-imaging the computing device ([0065] “Before each execution step included in the XML file, there may be a log statement. The processor may be configured to write the log statement to a log file prior to initiation of the following execution step. In this way, each line in the log file may declare what the next intended step is prior to its execution.”);
determine if the state data in the data store indicates that the re-imaging of the computing device has failed ([0065] “In this way, if the execution fails on a particular step, the intended step, or behavior, has already been declared in the log file.” [0093] “Line 1102 also shows the log statement—‘001:Start Imaging’ which may be written to the log file.”);
initiate an auto heal job for remediating failure of the re-imaging of the computing device if the state data indicates that re-imaging of the computing device has failed ([0023] “the configuration file may include an autonomous recovery agent (‘ARA’).” [0104] “FIG. 15 shows an illustrative flow chart. The illustrative flow chart may show a watchdog process that monitors re-image task sequence progression.”);
determine that the auto heal job has failed ([0104] “Step 1502 shows the update stopped at any one step for more than (n) minutes.” [0067] “Once the windows service determines that A) a new entry was written into the log file more than a predetermined amount of time prior to a current time and B) that the new entry is not a final entry, the windows service may detect the occurrence of a midstream ATM stall.”); and
responsive to determining that the auto heal job has failed, cause the workflow for re-imaging the computing device to be retried after a predefined period of time has elapsed ([0030] “The max attempts parameter may include the maximum number of recovery attempts allowed to be performed.” [0033] “The recovery actions group may include one or more subsets of groups of parameters. One subset may be an action group.” [0034] “The action group may also include a timeout seconds parameter … A recovery action may be initiated upon completion of the amount of time included in the timeout seconds parameter.” [0073] “the processor may determine a recovery action. The recovery action may preferably be initiated to rectify the midstream ATM stall.” [0074] “The recovery action may include restarting the installation process,” wherein the “recovery action” in Ewington is viewed in light of the “reimaging” taught above in Olderdissen.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device as disclosed by Olderdissen with the recovery operations as taught by Ewington since “in order to conserve time and resources, it would be desirable for the code deployment process to include a self-recovery system that would minimize the need for a manual repair of the … software” (Ewington [0005]).

With further regard to Claim 15, Olderdissen in view of Ewington does not teach the following, however, Modi teaches:
wherein one or more conditions causing a failure in the workflow are remediated during the predefined period ([0089] “If the received health check results 628 indicate the health check failed, based on the set of health policies, the cluster manager determines if the heath check retry timeout has not yet expired. Upon determining that the health check retry timeout has not expired, the cluster manager waits the health check wait time 630, and at wait time completion 632 the cluster manager initiates another (second) health check 634,” wherein the “health policies” and the “health check wait time” are respectively the “one or more conditions” and “predefined period”. [0062] “the cluster manager 304 determines if the upgrade is a success or failure based on the health check results 326 and/or a set of health policies 318.” [0059] “In some examples, the user dynamically modifies one or more rules in the set of health policies to create a second set of health policies… if an upgrade fails because of one or more policies in the set of health policies 318, a user may optionally change the one or more policies to permit the upgrade to pass.” [0090] “the upgrade failure action includes … resume the monitored upgrade with a new (revised) set of health policies,” wherein the “health policies” in Modi are disclosed as being able to modified during a “health check wait time” in order to remedy the software installation failure.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device as disclosed by Olderdissen in view of Ewington with the remediation as taught by Modi since “This enables improved error detection and a reduced upgrade error rate” (Modi [0018]).

Claim 16:	
Olderdissen in view of Ewington and Modi teaches the computing device of claim 15. Olderdissen in view of Modi does not teach the following, however, Ewington teaches:
wherein the computer-readable storage media has further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to resume the workflow for re-imaging the computing device responsive to determine the auto heal job has succeeded ([0080] “Upon completion of the self-repair routine the update may successfully complete, as shown at 114.” [0087] “The self-repair procedure may enable ATMs 206, 212, 218 and 228 to recover from their respective software failures. ATMs 206, 212, 218 and 228 may then successfully complete the installation process, thereby not requiring assistance from a physical technician or remote technician.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Olderdissen in view of Modi with the re-imaging workflow resuming responsive to a successful auto heal job as taught by Ewington since “in order to conserve time and resources, it would be desirable for the code deployment process to include a self-recovery system that would minimize the need for a manual repair of the … software” (Ewington [0005]).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen in view of Ewington and Modi as applied to Claims 1, 8 and 15 above, and further in view of Hwang et al. (US PGPUB 2021/0019135; hereinafter “Hwang”).
Claim 3:	
Olderdissen in view of Ewington and Modi teaches the method of claim 1. Olderdissen in view of Modi does not teach the following, however, Ewington teaches:
determining the workflow for re-imaging the computing device failed a predetermined number of times ([0030] “The recovery action group of parameters may include a max attempts parameter. The max attempts parameter may include the maximum number of recovery attempts allowed to be performed,” wherein the Office has interpreted the “predetermined number” as “1” for purposes of examination.); and
responsive to determining the workflow for re-imaging the computing device failed a predetermined number of times, storing state data in the data store for the computing device specifying a reason for failure of the workflow ([0065] “the last step written in the log file is the step producing the failure. The log file may indicate which steps in the update process have been completed and which steps have not yet been completed.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Modi with the storing of failure state data as taught by Ewington in order to “enable a user or system to discern which steps were accomplished and which steps have not yet been accomplished” (Ewington [0090]).

With further regard to Claim 3, Olderdissen in view of Ewington and Modi does not teach the following, however, Hwang teaches:
storing a date upon which the computing device last received a software patch ([0080] “scheduling information that allows system 301 to identify times or dates on which previous patches have most often been installed successfully on certain entities 430a-430c”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Ewington and Modi with the previous patch date as taught by Hwang in order “to install each patch in an optimal manner” (Hwang [0069]).

Claim 10: (Currently Amended)
Olderdissen in view of Ewington and Modi teaches the computer-readable storage medium of claim 8. Olderdissen in view of Modi does not teach the following, however, Ewington teaches having further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to:
determine the workflow for re-imaging the computing device failed a predetermined number of times ([0030] “The recovery action group of parameters may include a max attempts parameter. The max attempts parameter may include the maximum number of recovery attempts allowed to be performed,” wherein the Office has interpreted the “predetermined number” as “1” for purposes of examination.); and
responsive to determining the workflow for re-imaging the computing device failed a predetermined number of times, store state data in the data store for the computing device specifying a reason for failure of the workflow ([0065] “the last step written in the log file is the step producing the failure. The log file may indicate which steps in the update process have been completed and which steps have not yet been completed.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Olderdissen in view of Modi with the storing of failure state data as taught by Ewington in order to “enable a user or system to discern which steps were accomplished and which steps have not yet been accomplished” (Ewington [0090]).

With further regard to Claim 10, Olderdissen in view of Ewington and Modi does not teach the following, however, Hwang teaches:
store a date upon which the computing device last received a software patch ([0080] “scheduling information that allows system 301 to identify times or dates on which previous patches have most often been installed successfully on certain entities 430a-430c”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Olderdissen in view of Ewington and Modi with the previous patch date as taught by Hwang in order “to install each patch in an optimal manner” (Hwang [0069]).

Claim 17:
Olderdissen in view of Ewington and Modi teaches the computing device of claim 15. Olderdissen in view of Modi does not teach the following, however, Ewington teaches wherein the computer-readable storage media has further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to: 
determine the workflow for re-imaging the computing device failed a predetermined number of times ([0030] “The recovery action group of parameters may include a max attempts parameter. The max attempts parameter may include the maximum number of recovery attempts allowed to be performed,” wherein the Office has interpreted the “predetermined number” as “1” for purposes of examination.); and
responsive to determining the workflow for re-imaging the computing device failed a predetermined number of times, store state data in the data store for the computing device specifying a reason for failure of the workflow ([0065] “the last step written in the log file is the step producing the failure. The log file may indicate which steps in the update process have been completed and which steps have not yet been completed.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device as disclosed by Olderdissen in view of Modi with the storing of failure state data as taught by Ewington in order to “enable a user or system to discern which steps were accomplished and which steps have not yet been accomplished” (Ewington [0090]).

With further regard to Claim 17, Olderdissen in view of Ewington and Modi does not teach the following, however, Hwang teaches:
store a date upon which the computing device last received a software patch ([0080] “scheduling information that allows system 301 to identify times or dates on which previous patches have most often been installed successfully on certain entities 430a-430c”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device as disclosed by Olderdissen in view of Ewington and Modi with the previous patch date as taught by Hwang in order “to install each patch in an optimal manner” (Hwang [0069]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen in view of Ewington, Modi and Hwang as applied to Claims 3, 10 and 17 above, and further in view of Cabrera et al. (US Patent 9,037,922; hereinafter “Cabrera”).
Claim 4: (Currently Amended)
Olderdissen in view of Ewington, Modi and Hwang teaches all the limitations of claim 3 as described above. Olderdissen in view of Ewington, Modi and Hwang does not teach the following, however, Cabrera teaches:
identifying one or more patterns based upon the state data indicating that multiple instances of the reimaging workflow failed for a same reason (Col. 3 Ln. 22: “a monitoring agent can be installed in the resource stack to report various core dumps, server logs or other state information that may be useful for analyzing and debugging the failures.” Col. 6 Ln. 19: “a set of fingerprint information may be gathered about the failure and matched to at least one other failure pattern that has occurred in the multi-tenant computing environment. For example, during a kernel crash, the service provider may obtain a stack trace that serves as a definitive fingerprint of the problem that has caused the crash and the fingerprint can be matched to another crash that has occurred.”); and 
initiating one or more actions based upon the identified patterns (Col. 6 Ln. 25: “the fingerprint can be matched to another crash that has occurred in order to generate a suggestion for the customer if a known software update is available”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Ewington, Modi and Hwang with the pattern identification as taught by Cabrera in order to “publish information about the failure patterns to all users of the system in order to enable them to optimize their decision making process” (Cabrera Col. 9 Ln. 20).

Claim 11: (Currently Amended)
Olderdissen in view of Ewington, Modi and Hwang teaches all the limitations of claim 10 as described above. Olderdissen in view of Ewington, Modi and Hwang does not teach the following, however, Cabrera teaches further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to:
identify one or more patterns based upon the state data indicating that multiple instances of the reimaging workflow failed for a same reason (Col. 3 Ln. 22: “a monitoring agent can be installed in the resource stack to report various core dumps, server logs or other state information that may be useful for analyzing and debugging the failures.” Col. 6 Ln. 19: “a set of fingerprint information may be gathered about the failure and matched to at least one other failure pattern that has occurred in the multi-tenant computing environment. For example, during a kernel crash, the service provider may obtain a stack trace that serves as a definitive fingerprint of the problem that has caused the crash and the fingerprint can be matched to another crash that has occurred.”); and 
initiate one or more actions based upon the identified patterns (Col. 6 Ln. 25: “the fingerprint can be matched to another crash that has occurred in order to generate a suggestion for the customer if a known software update is available”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Olderdissen in view of Ewington, Modi and Hwang with the pattern identification as taught by Cabrera in order to “publish information about the failure patterns to all users of the system in order to enable them to optimize their decision making process” (Cabrera Col. 9 Ln. 20).

Claim 18: (Currently Amended)
Olderdissen in view of Ewington, Modi and Hwang teaches all the limitations of claim 17 as described above. Olderdissen in view of Ewington, Modi and Hwang does not teach the following, however, Cabrera teaches wherein the computer-readable storage media has further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to:
identify one or more patterns based upon the state data indicating that multiple instances of the reimaging workflow failed for a same reason (Col. 3 Ln. 22: “a monitoring agent can be installed in the resource stack to report various core dumps, server logs or other state information that may be useful for analyzing and debugging the failures.” Col. 6 Ln. 19: “a set of fingerprint information may be gathered about the failure and matched to at least one other failure pattern that has occurred in the multi-tenant computing environment. For example, during a kernel crash, the service provider may obtain a stack trace that serves as a definitive fingerprint of the problem that has caused the crash and the fingerprint can be matched to another crash that has occurred.”); and 
initiate one or more actions based upon the identified patterns (Col. 6 Ln. 25: “the fingerprint can be matched to another crash that has occurred in order to generate a suggestion for the customer if a known software update is available”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device as disclosed by Olderdissen in view of Ewington, Modi and Hwang with the pattern identification as taught by Cabrera in order to “publish information about the failure patterns to all users of the system in order to enable them to optimize their decision making process” (Cabrera Col. 9 Ln. 20).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen in view of Ewington, Modi and Hwang as applied to Claims 3, 10 and 17 above, and further in view of Lipinski et al. (US PGPUB 2011/0083004; hereinafter “Lipinski”).
Claim 5: 
Olderdissen in view of Ewington, Modi and Hwang teaches all the limitations of claim 3 as described above. Olderdissen in view of Ewington, Modi and Hwang does not teach the following, however, Lipinski teaches:
causing network traffic to be removed from the computing device responsive to determining the workflow for re-imaging the computing device has failed a predetermined number of times ([0015] “The headless server computer 100 (and the recovery computer 102) can be disconnected from the network 106 if it is detected that the headless server computer 100 has experienced an error condition that prevents the headless server computer 100 from starting properly. Under normal operating conditions, the headless server computer 100 is connected to the network 106 for use by the client devices 108. However, in a failure condition, the headless server computer 100 is disconnected from the network,” wherein the Office has interpreted the “predetermined number” as “1” for purposes of examination.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Ewington, Modi and Hwang with the network disconnection process as taught by Lipinski in order “to allow for establishment of the direct connection to the recovery computer” (Lipinski [0034]) since “One reason for establishing a direct connection between the recovery computer and the headless server computer is to avoid the issue of a network dynamic host configuration protocol (DHCP) server preventing successful completion of the network boot procedure” (Lipinski [0011]).

Claim 12: (Currently Amended)
Olderdissen in view of Ewington, Modi and Hwang teaches all the limitations of claim 10 as described above. Olderdissen in view of Ewington, Modi and Hwang does not teach the following, however, Lipinski teaches having further computer-executable instructions stored thereupon which, when executed by the computer, 
cause network traffic to be removed from the computing device responsive to determining the workflow for re-imaging the computing device has failed a predetermined number of times ([0015] “The headless server computer 100 (and the recovery computer 102) can be disconnected from the network 106 if it is detected that the headless server computer 100 has experienced an error condition that prevents the headless server computer 100 from starting properly. Under normal operating conditions, the headless server computer 100 is connected to the network 106 for use by the client devices 108. However, in a failure condition, the headless server computer 100 is disconnected from the network,” wherein the Office has interpreted the “predetermined number” as “1” for purposes of examination.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Olderdissen in view of Ewington, Modi and Hwang with the network disconnection process as taught by Lipinski in order “to allow for establishment of the direct connection to the recovery computer” (Lipinski [0034]) since “One reason for establishing a direct connection between the recovery computer and the headless server computer is to avoid the issue of a network dynamic host configuration protocol (DHCP) server preventing successful completion of the network boot procedure” (Lipinski [0011]).

Claim 19: 
Olderdissen in view of Ewington, Modi and Hwang teaches all the limitations of claim 17 as described above. Olderdissen in view of Ewington, Modi and Hwang does not teach the following, however, Lipinski teaches wherein the computer-readable storage media has further computer-executable instructions stored thereupon which, when executed by the computer, cause the computer to 
cause network traffic to be removed from the computing device responsive to determining the workflow for re-imaging the computing device has failed a predetermined number of times ([0015] “The headless server computer 100 (and the recovery computer 102) can be disconnected from the network 106 if it is detected that the headless server computer 100 has experienced an error condition that prevents the headless server computer 100 from starting properly. Under normal operating conditions, the headless server computer 100 is connected to the network 106 for use by the client devices 108. However, in a failure condition, the headless server computer 100 is disconnected from the network,” wherein the Office has interpreted the “predetermined number” as “1” for purposes of examination.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Olderdissen in view of Ewington, Modi and Hwang with the network disconnection process as taught by Lipinski in order “to allow for establishment of the direct connection to the recovery computer” (Lipinski [0034]) since “One reason for establishing a direct connection between the recovery computer and the headless server computer is to avoid the issue of a network dynamic host configuration protocol (DHCP) server preventing successful completion of the network boot procedure” (Lipinski [0011]).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen in view of Ewington and Modi as applied to Claims 1, 8 and 15 above, and further in view of Bos et al. (US Patent 8,505,005; hereinafter “Bos”).
Claim 6:	
Olderdissen in view of Ewington and Modi teaches all the limitations of claim 1 as described above. Olderdissen in view of Ewington and Modi does not teach the following, however, Bos teaches:
wherein the workflow for re-imaging the computing device is performed by a plurality of software agents under control of a scheduler (Col. 2 Ln. 43: “FIG. 3 illustrates an exemplary agent on the system of FIG. 2 for facilitating automatic installation of software applications according to the disclosed embodiments,” wherein the “installation of software applications” is the “re-imaging” as taught above by Olderdissen in view of Ewington. Col. 11 Ln. 21: “the scheduler module 700 is responsible for scheduling automatic execution of the deploy agents 220 (see FIG. 2) on the deploy targets 100a-c … Multiple deploy agents 220 may also be scheduled for automatic execution on one or more deploy targets 100a-c.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Ewington and Modi with the scheduler and agents as taught by Bos in order to implement “a more efficient way to install software applications” (Bos Col. 2 Ln. 6).

Claim 13: (Currently Amended)
Olderdissen in view of Ewington and Modi teaches all the limitations of claim 8 as described above. Olderdissen in view of Ewington and Modi does not teach the following, however, Bos teaches:
wherein the workflow for re-imaging the computing device is performed by a plurality of software agents under control of a scheduler (Col. 2 Ln. 43: “FIG. 3 illustrates an exemplary agent on the system of FIG. 2 for facilitating automatic installation of software applications according to the disclosed embodiments,” wherein the “installation of software applications” is the “re-imaging” as taught above by Olderdissen in view of Ewington. Col. 11 Ln. 21: “the scheduler module 700 is responsible for scheduling automatic execution of the deploy agents 220 (see FIG. 2) on the deploy targets 100a-c … Multiple deploy agents 220 may also be scheduled for automatic execution on one or more deploy targets 100a-c.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Olderdissen in view of Ewington and Modi with the scheduler and agents as taught by Bos in order to implement “a more efficient way to install software applications” (Bos Col. 2 Ln. 6).

Claim 20:	
Olderdissen in view of Ewington and Modi teaches all the limitations of claim 15 as described above. Olderdissen in view of Ewington and Modi does not teach the following, however, Bos teaches:
wherein the workflow for re-imaging the computing device is performed by a plurality of software agents under control of a scheduler (Col. 2 Ln. 43: “FIG. 3 illustrates an exemplary agent on the system of FIG. 2 for facilitating automatic installation of software applications according to the disclosed embodiments,” wherein the “installation of software applications” is the “re-imaging” as taught above by Olderdissen in view of Ewington. Col. 11 Ln. 21: “the scheduler module 700 is responsible for scheduling automatic execution of the deploy agents 220 (see FIG. 2) on the deploy targets 100a-c … Multiple deploy agents 220 may also be scheduled for automatic execution on one or more deploy targets 100a-c.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device as disclosed by Olderdissen in view of Ewington and Modi with the scheduler and agents as taught by Bos in order to implement “a more efficient way to install software applications” (Bos Col. 2 Ln. 6).

Claims 7 and 14 and are rejected under 35 U.S.C. 103 as being unpatentable over Olderdissen in view of Ewington, Modi and Bos as applied to Claims 6 and 13 above, and further in view of Chen (US PGPUB 2019/0179720; hereinafter “Chen”).
Claim 7:	
Olderdissen in view of Ewington, Modi and Bos teaches all the limitations of claim 6 as described above. Olderdissen in view of Ewington, Modi and Bos does not teach the following, however, Chen teaches:
wherein the software agents provide status messages comprising data describing a status of the workflow for re-imaging the computing device to the scheduler, and wherein the scheduler is configured to update the state data in the data store based upon the status messages ([0028] “The scheduler component 142 can determine a node failure, a container failure, a node failure, and/or any other event that may result in service disruptions in system 100. In some embodiments, the scheduler component 142 may collect the data by communicating with a scheduler agent (e.g., a scheduler agent 222 of FIG. 2) of a respective node.” [0042] “Scheduler agent 222 can also monitor the running state of node 200, containers 224A-C, and/or pods 226A-B and can transmit data about the running state (also referred to as the data about the node state) to the scheduler component 142 of FIG. 2,” wherein the “state” information in Chen is the logged information as taught by Ewington above.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Olderdissen in view of Ewington, Modi and Bos with the agent and scheduler state information as taught by Chen in order to “provide for mechanisms for reducing service disruptions in a computer system” (Chen [0011]).

Claim 14: (Currently Amended)
Olderdissen in view of Ewington, Modi and Bos teaches all the limitations of claim 13 as described above. Olderdissen in view of Ewington, Modi and Bos does not teach the following, however, Chen teaches:
wherein the software agents provide status messages comprising data describing a status of the workflow for re-imaging the computing device to the scheduler, and wherein the scheduler is configured to update the state data in the data store based upon the status messages ([0028] “The scheduler component 142 can determine a node failure, a container failure, a node failure, and/or any other event that may result in service disruptions in system 100. In some embodiments, the scheduler component 142 may collect the data by communicating with a scheduler agent (e.g., a scheduler agent 222 of FIG. 2) of a respective node.” [0042] “Scheduler agent 222 can also monitor the running state of node 200, containers 224A-C, and/or pods 226A-B and can transmit data about the running state (also referred to as the data about the node state) to the scheduler component 142 of FIG. 2,” wherein the “state” information in Chen is the logged information as taught by Ewington above.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium as disclosed by Olderdissen in view of Ewington, Modi and Bos with the agent and scheduler state information as taught by Chen in order to “provide for mechanisms for reducing service disruptions in a computer system” (Chen [0011]).

Response to Arguments
With respect to the Applicant's arguments filed March 15, 2022, these arguments have been fully considered but they are not persuasive.

With respect to the Applicant’s argument regarding Claim 1, Pages 13-16, that Ewington does not teach or suggest the limitation which recites, “responsive to determining that the auto heal job has failed, causing the workflow for re-imaging the computing device to be retried after a predefined period of time has elapsed”,
the Office respectfully disagrees. The Office contends that teachings of Ewington are viewed in light of the teachings of Olderdissen, as was discussed above in the rejection of Claim 1. As such, the Office maintains that since Olderdissen teaches “re-imaging” as a type of recovery action and since Ewington teaches initiating a recovery action after a number of “timeout seconds” have elapsed, then Olderdissen in view of Ewington does teach and suggest the limitation of Claim 1 which recites, “responsive to determining that the auto heal job has failed, causing the workflow for re-imaging the computing device to be retried after a predefined period of time has elapsed”.
The Applicant’s further argues regarding Claim 1, Page 16 Paragraph 2 of the Remarks, that neither Ewington nor Olderdissen teaches the newly amended limitation of Claim 1, which recites, “wherein one or more conditions causing a failure in the workflow are remediated during the predefined period”. The Office notes that this argument has been fully considered but is moot in view of the new ground of rejection, i.e. the Modi reference.

With respect to the Applicant’s further arguments, Page 16 Paragraph 3 of the Remarks, that the features of Claims 1, 8-9 and 15-16 are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1, and as such the Office directs the Applicant to the response above regarding these arguments. 

With respect to the Applicant’s argument regarding Claim 3, Page 17 Paragraph 1 of the Remarks, that Hwang does not teach every limitation of Claim 3, the Office first notes that Ewington was relied upon to teach the limitations of Claim 3 which recite, “determining the workflow for re-imaging the computing device failed a predetermined number of times; and responsive to determining the workflow for re-imaging the computing device failed a predetermined number of times, storing state data in the data store for the computing device specifying a reason for failure of the workflow”. The Office further notes that the teachings of Hwang were merely relied upon to show that it is was well-known in the art to store date information regarding previously received software patches. Hwang was shown to recite the following:
[0080] “scheduling information that allows system 301 to identify times or dates on which previous patches have most often been installed successfully on certain entities 430a-430c.”
As such, in view of the above discussion, the Office maintains that the combined teachings of Olderdissen in view of Ewington and Hwang do teach and make obvious the limitations of Claim 3.

With respect to the Applicant’s further arguments, Page 17 Paragraph 3 of the Remarks, that the features of Claims 10 and 17 are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 3, and as such the Office directs the Applicant to the response above regarding these arguments. 

With respect to the Applicant's argument regarding Claims 4, 11 and 18, Page 18 Paragraph 2 of the Remarks, that the previously cited references do not teach the newly amended limitations of Claims 4, 11 and 18, this argument has been fully considered but is moot in view of the new ground of rejection, i.e. the Cabrera reference.

With respect to the Applicant’s further arguments, Pages 18-19 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to claims discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194